Title: From George Washington to Major General Benjamin Lincoln, 28 April 1780
From: Washington, George
To: Lincoln, Benjamin


          
            My Dear sir,
            Head Qrs Morris Town April 28th 1780
          
          Since my last of the 15th Instant, I am favoured with Your two Letters of the 4th and 24th of March. The advices You give me greatly increase my anxiety for the fate of Charles Town and the State of South Carolina; and You will believe that my solicitude is not unmixed with considerations of personal friendship. The loss of the bar is a very serious loss—I hope it may not be a fatal one. This consolation however offers itself, that the honor of our Arms is safe in your hands, & that if you must fall, You will not fall without a vigorous struggle.
          
          The fleet, with Troops mentioned in mine of the 15, sailed the 7th from the Hook. It has been since seen off Chesapeak, but immediately prosecuted it’s voyage. I have yet had no sufficiently distinct account of the corps composing the detachment; but all subsequent intelligence confirms the idea I gave You of the total number.
          I am just informed that four days ago arrived at New York Forty One Transports from the Southward, and that a further embarkation is preparing—I confess I am at a loss to interpret this circumstance. With the late reinforcement it would seem that Sir Henry’s force needed not an augmentation of numbers, and the Garrison of New York cannot well afford to be reduced lower. The Enemy however may choose to risk something here to be able to act with more effect to the Southward, or they may only intend a temporary detachment for a diversion in Virginia or North Carolina, to return afterwards to New York. If my advices are confirmed I shall endeavour to make demonstrations which may delay or change their intentions; but this is not easy in our present circumstances.
          The Maryland division marched from this Camp the Seventeenth. The deranged State of our finances, makes every operation difficult and tedious; but every thing will be done to render the progress of these troops as expeditious as possible.
          Assure Yourself of my constant wishes for your welfare and success and that I am with the greatest sincerity, Your Affectionate & Obedt servant
          
            Go: Washington
          
        